      Case 2:18-cr-00018-KS-MTP Document 136 Filed 10/23/18 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                    CRIMINAL CASE NO. 2:18-CR-18-KS-MTP

HOPE EVANGULANE THOMLEY, et al.



                                      ORDER

      On October 22, 2018, Defendant Glenn Doyle Beach, Jr. filed a Motion to

Suppress Evidence or to Direct the Government [135] to disclose certain information.

Any party who wishes to respond shall do so on or before November 2, 2018.

L.U.Crim.R. 47(C)(1). Defendant may reply on or before November 7, 2018. L.U.Crim.

R. 47(D); FED. R. CRIM P. 45(a)(1).

      SO ORDERED AND ADJUDGED this 23rd day of October, 2018.


                                         /s/ Keith Starrett
                                         KEITH STARRETT
                                         UNITED STATES DISTRICT JUDGE
